In an action inter alia on an insurance policy, defendant Employers Mutual Fire Insurance Co. appeals from an order of the Supreme Court, Richmond County, dated December 15, 1975, which denied its motion to strike the complaint pursuant to CPLR 3024 or, in the alternative, to sever the action as against it. Order affirmed, with $50 costs and disbursements. It was not an abuse of discretion on the part of the Trial Judge to deny the motion. Gulotta, P. J., Hopkins, Latham, Margett and Shapiro, JJ., concur.